

 S1694 ENR: One Small Step to Protect Human Heritage in Space Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America2d Sess.Begun and held at the City of Washington on Friday, the third day of January, two thousand and twentyS. 1694IN THE SENATE OF THE UNITED
 STATESAN ACTTo require the National Aeronautics and Space Administration to add recommendations and inform other relevant agencies of information relating to the principle of due regard and the limitation of harmful interference with Apollo landing site artifacts, and for other purposes.1.Short titleThis Act may be cited as the One Small Step to Protect Human Heritage in Space Act.2.Findings; sense of Congress(a)FindingsCongress makes the following findings:(1)On July 16, 1969, the Apollo 11 spacecraft launched from the John F. Kennedy Space Center carrying Neil A. Armstrong, Edwin E. Buzz Aldrin, Jr., and Michael Collins.(2)July 20, 2019, marked the 50th anniversary of the date on which the Apollo 11 spacecraft landed on the Moon and Neil Armstrong and Buzz Aldrin became the first humans to set foot on a celestial body off the Earth.(3)The landing of the Apollo 11 spacecraft and humanity’s first off-world footprints are achievements unparalleled in history, a direct product of the work and perseverance of the more than 400,000 individuals who contributed to the development of the Apollo missions on the shoulders of centuries of science and engineering pioneers from all corners of the world.(4)Among the thousands of individuals who have contributed to the achievements of the National Aeronautics and Space Administration (in this section referred to as NASA) are African-American women such as Katherine Johnson, Dorothy Vaughn, Mary Jackson, and Dr. Christine Darden, who made critical contributions to NASA space programs. Katherine Johnson worked at NASA for 35 years and calculated the trajectory of the Apollo 11 landing and the trajectories for the spaceflights of astronauts Alan Shepard and John Glenn. Katherine Johnson, together with many other individuals the work of whom often went unacknowledged, helped broaden the scope of space travel and charted new frontiers for humanity’s exploration of space.(5)The landing of the Apollo 11 spacecraft was made on behalf of all humankind, and Neil Armstrong and Buzz Aldrin were accompanied by messages of peace from the leaders of more than 70 countries.(6)The lunar landing sites of the Apollo 11 spacecraft, the robotic spacecraft that preceded the Apollo 11 mission, and the crewed and robotic spacecraft that followed, are of outstanding universal value to humanity.(7)Such landing sites—(A)are the first archaeological sites with human activity that are not on Earth;(B)provide evidence of the first achievements of humankind in the realm of space travel and exploration; and(C)contain artifacts and other evidence of human exploration activities that remain a potential source of cultural, historical, archaeological, anthropological, scientific, and engineering knowledge.(8)On July 20, 2011, NASA published the voluntary guidance entitled NASA’s Recommendations to Space-Faring Entities: How to Protect and Preserve the Historic and Scientific Value of U.S. Government Lunar Artifacts.(9)In March 2018, the Office of Science and Technology Policy published a report entitled Protecting & Preserving Apollo Program Lunar Landing Sites & Artifacts.(10)Article one of the Treaty on Principles Governing the Activities of States in the Exploration and Use of Outer Space, including the Moon and Other Celestial Bodies, commonly known as the Outer Space Treaty, states [o]uter space, including the moon and other celestial bodies, shall be free for exploration and use by all States without discrimination of any kind, on a basis of equality and in accordance with international law, and there shall be free access to all areas of celestial bodies.(11)Article eight of the Outer Space Treaty states, [a] State Party to the Treaty on whose registry an object launched into outer space is carried shall retain jurisdiction and control over such object, and over any personnel thereof, while in outer space or on a celestial body. Ownership of objects launched into outer space, including objects landed or constructed on a celestial body, and of their component parts, is not affected by their presence in outer space or on a celestial body or by their return to the Earth.(12)Article nine of the Outer Space Treaty states, [i]n the exploration and use of outer space, including the moon and other celestial bodies, States Parties to the Treaty shall be guided by the principle of co-operation and mutual assistance and shall conduct all their activities in outer space, including the moon and other celestial bodies, with due regard to the corresponding interests of all other States Parties to the Treaty, and continues, [i]f a State Party to the Treaty has reason to believe that an activity or experiment planned by it or its nationals in outer space, including the moon and other celestial bodies, would cause potentially harmful interference with activities of other States Parties in the peaceful exploration and use of outer space, including the moon and other celestial bodies, it shall undertake appropriate international consultations before proceeding with any such activity or experiment. A State Party to the Treaty which has reason to believe that an activity or experiment planned by another State Party in outer space, including the moon and other celestial bodies, would cause potentially harmful interference with activities in the peaceful exploration and use of outer space, including the moon and other celestial bodies, may request consultation concerning the activity or experiment..(b)Sense of congressIt is the sense of Congress that—(1)as commercial enterprises and more countries acquire the ability to land on the Moon, it is necessary to encourage the development of best practices to respect the principle of due regard and to limit harmful interference to the Apollo landing site artifacts in acknowledgment of the human effort and innovation they represent, as well as their archaeological, anthropological, historical, scientific, and engineering significance and value; and(2)the Administrator of the National Aeronautics and Space Administration should continue to develop best practices to respect the principle of due regard and limit harmful interference with historic Apollo lunar landing site artifacts.3.Best practices related to Apollo historic lunar landing site artifacts(a)In generalThe Administrator of the National Aeronautics and Space Administration shall—(1)add the recommendations in subsection (b) as a condition or requirement to contracts, grants, agreements, partnerships or other arrangements pertaining to lunar activities carried out by, for, or in partnership with the National Aeronautics and Space Administration;(2)inform other relevant Federal agencies of the recommendations described in subsection (b); and(3)encourage the use of best practices, consistent with the recommendations in subsection (b), by other relevant Federal agencies.(b)Recommendations describedThe recommendations described in this subsection are—(1)NASA’s Recommendations to Space-Faring Entities: How to Protect and Preserve the Historic and Scientific Value of U.S. Government Lunar Artifacts issued by the National Aeronautics and Space Administration on July 20, 2011, and updated on October 28, 2011; and(2)any successor recommendations, guidelines, best practices, or standards relating to the principle of due regard and the limitation of harmful interference with Apollo landing site artifacts issued by the National Aeronautics and Space Administration.(c)ExemptionThe Administrator may waive the conditions or requirements from subsection (a)(1) as it applies to an individual contract, grant, agreement, partnership or other arrangement pertaining to lunar activities carried out by, for, or in partnership with the National Aeronautics and Space Administration so long as—(1)such waiver is accompanied by a finding from the Administrator that carrying out the obligation of subsection (a)(1) would be unduly prohibitive to an activity or activities of legitimate and significant historical, archaeological, anthropological, scientific, or engineering value; and(2)the finding in paragraph (1) is provided to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate not later than 30 days prior to the waiver taking effect.Speaker of the House of RepresentativesVice President of the United States and President of the Senate